Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:   The structures in the Formulas of claim 1 are so obscure that it is unclear where single bonds and double bonds reside in the chemical structures given.  The examiner has assumed that these structures are supposed to be the same as found in the original specification.  The actual structures given are too diffuse in places to see where a double bond is present and where it is not present.  The examiner gives as the most obscure the following : 
    PNG
    media_image1.png
    445
    496
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    437
    557
    media_image2.png
    Greyscale
.  To remove this objection a much crisper image of each formula in claim 1 needs to be presented. 
.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the hydroxy group or the carboxy group" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that applicants in amending claim 1 removed recitation of a hydroxy group or carboxy group in reference to a now gone R3 variable.  This variable is still present in claims 7 and 8.    For this reason the scope of the invention in  claims 1, 6 and 13-14 is found indefinite. 
In claims 1, 6 and 13-14, the use of “unit structure” to reference formulas with more than one mer required present is not held confusing the use of “unit structure “ of the following formulas” is taken to mean each formula given is the “unit structure” required present in the polymer whether polymer (A) or (B), but it is confusing as to if all of the formulae for polymer (A) are required present or only one of the formula is required present and it is confusing as to if all of the formulae for polymer (B) are required present or only one of the formula is required present.  The formulae in claim 1 for either polymer (A) or polymer (B) is not additive or alternative as written.  There is no indication of a choice to be made with the claim language used.  For this reason, the scope of the inventions of claims 1, 6 and 13-14 is unclear and claims 1, 6 and 13-14 are rejected.   The examiner notes that applicants have made use of “unit structure” in claims 1, 6 and 13-14 to reference more than one “mer” which is what was found in the original claims in this application.  The “unit” of claims 1, 6 and 13-14  is inclusive of more than one unit derived from polymerizing one monomer.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 14, the use of “and” in the penultimate line, appears to require all of the list of combinations to be present even in view of “… includes one of the following combinations….” in the first three lines of claim 14.  To form an additive list when it appears an alternative list is referenced in the claimed invention is confusing.  To remove this confusion, it is suggested changing “and” to “or” in the penultimate line of claim 14.   It is also not clear if the invention of claim 14 narrows the scope of each polymer (A) and each polymer (B) to only those “unit structure” formulae given because applicants reference in claim 14 the “polymer of Formula (A-2)” for example which would indicate the polymer is limited to only that structure of Formula (A-2) because  of “is” instead of “including” as found in claim 1. For this reason, the scope of the invention of claim 14 is found confusing.
Claim Interpretation
In claim 1, line 3, reference is made to “… a polymer (A) having an acrylamide structure or an acrylic acid ester structure, wherein the polymer (A) is a polymer including a unit structure of the following formulas:….” wherein all of the polymer structures shown have both an acrylamide structure and an acrylic acid ester structure if by acrylic acid ester structure applicants include both acrylic and methacrylic acid esters and by acrylamide structure this encompasses methacrylamide and acrylamide structure.   In view of the use of “including” neither  of an acrylamide structure or an acrylic acid ester structure is excluded because “including” is equivalent to “comprising”.  
Allowable Subject Matter
Claims 7-10  are allowed.  In view of applicant’s amendments narrowing the scope of polymer (A) as to more closely match the showing of unexpected results as addressed in pages 11-13 in the final office action of 24 June 2020, claims 7-10 are found allowable.

The examiner notes for the record that all prior art rejections have been overcome by applicant’s amendments to claims 1, 6  and 13 and no new rejection is found with respect to newly added claim 14.  Only the confusion over the actual limits of claims 1, 6 and 13-14 r and the objecion above remain to be addressed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm EST Tuesday, Wednesday and Friday 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/            Primary Examiner, Art Unit 1737                                                                                                                                                                                            02/27/2021